THE LAZARD FUNDS, INC. 30 Rockefeller Plaza New York, New York 10112 December 30, 2014 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Attention:Deborah O'Neal-Johnson Re: The Lazard Funds, Inc. (the "Fund") Registration Statement on Form N-1A (File Nos. 811-06312; 33-40682) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), the Fund hereby certifies that: the form of Prospectus that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 101 to the Fund's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 101 to the Fund's Registration Statement on Form N-1A was filed electronically on December 24, 2014. THE LAZARD FUNDS, INC. By:/s/ Tamar Goldstein Tamar Goldstein Assistant Secretary
